Citation Nr: 0603263	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
high blood pressure.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss with a noncompensable evaluation, 
effective, February 2003.  The RO also denied service 
connection for tinnitus and found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for high blood pressure.  The claim is 
based at the Providence, Rhode Island RO.  

In December 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A copy of that transcript is of record in the claims 
folder.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained.  

2.  Results of the July 2003 VA audiometric examination 
correspond to a Level II hearing in the right ear and level I 
in the left ear.  

3.  Service connection for high blood pressure was denied by 
rating decision of July 1970, and the denial was not 
appealed.  

4.  Evidence submitted since the July 1970 rating decision 
did not directly relate to an unestablished fact necessary to 
substantiate the claim of service connection for high blood 
pressure.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

2.  The July 1970 rating decision which denied service 
connection for high blood pressure is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Evidence submitted subsequent to the July 1970 denial of 
service connection for high blood pressure is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in May, June, and October 2003, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims (The RO's October 2003 letter 
asked the veteran to "[s]end us any medical reports you 
have.").  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for an 
increased rating and to reopen a claim.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  It is noted that 
the veteran was also provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the statement of the case.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claims.  That was accomplished in this 
case, as the May and June 2003 letters were sent to the 
appellant prior to the issuance of the September 2003 rating 
decision.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was also provided an opportunity to testify at a 
hearing in support of his claims.  He did so before the 
undersigned Acting VLJ at a videoconference hearing in 
December 2005. 

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Initial Increased Compensation

Service connection was established for bilateral hearing loss 
by rating decision of September 2003.  A noncompensable 
evaluation was assigned, effective from February 2003.  This 
evaluation has been in effect to this date.  This is an 
initial rating from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in July 2003.   Pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
45
60
65
RIGHT
20
50
60
65

Average pure tone thresholds were 49 decibels in both ears.  
Speech recognition ability was 92 in the left ear and 90 in 
the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is level I.  The 
resulting numeric designation for the right ear is level II.  
Level I hearing acuity for the left ear combined with level 
II hearing acuity for the right ear equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  There were 
March 2002 and February 2003 audiological reports from the 
Massachusetts Eye and Ear Infirmary.  Both reports showed 
communication difficulties and the March 2002 report 
indicated amplification was needed and use of hearing 
protection was needed with noise.  These reports were private 
records and there were no controlled speech discrimination 
tests (Maryland CNC), and therefore, could not be used for 
rating purposes.  See 38 C.F.R. § 4.85.  Other private 
reports of April 1997 and January 2000, were also associated 
with the claims folder.  Those records too, showed, hearing 
loss.  The veteran also testified at a videoconference 
hearing in December 2005.  At that hearing, the veteran 
indicated that his hearing loss was more severe than the 
current noncompensable evaluation reflected.  He stated that 
he had not been issued a hearing aid by VA, but that both his 
wife and his coworkers indicated that he needed one.  
Unfortunately, neither his wife or his coworkers are 
described as medical professionals and since they are 
laypersons, they are not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Assignment of 
a specific disability evaluation for hearing loss is achieved 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned, after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as the 
medical findings do not reflect the circumstances as 
described in this regulation.  Therefore, the veteran does 
not warrant a compensable rating for bilateral hearing loss.  



III. New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995); see also Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for high blood pressure was denied by 
rating decision of July 1970.  The basis of the denial for 
service connection for high blood pressure was that the 
veteran had high blood pressure readings prior to service and 
there was no evidence indicating that his condition underwent 
any aggravation.  Blood pressure readings noted on entrance 
were no higher in range than those noted on separation from 
service or within one year of service discharge on June 1970 
VA examination.  The veteran was sent notice of the denial in 
a July 1970 letter, however, he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the July 1970 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the 
claim for service connection.  The only pieces of medical 
evidence submitted to the record since the July 1970 denial 
were medical records related to the veteran's hearing loss 
and tinnitus.  None of this evidence shows any link between 
high blood pressure and service.  He testified at his 
videoconference hearing with regard to his high blood 
pressure.  The veteran testified, in pertinent part, that his 
blood pressure did not go down after service, that he still 
has high blood pressure, and that he is now on four 
medications for treatment of his blood pressure.  However, 
none of that testimony relates the veteran's high blood 
pressure to his active duty service.  The only evidence 
linking high blood pressure to service is the veteran's 
statement of such.  The veteran's contention regarding the 
cause of his disability is not probative, since as a 
layperson he is not competent to provide medical opinions 
that otherwise require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence submitted since the July 1970 rating 
decision does not directly relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
high blood pressure.  Therefore, the petition to reopen the 
claim for service connection for high blood pressure is 
denied.




ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

New and material evidence not having been submitted, the 
claim for service connection for high blood pressure has not 
been reopened, and the appeal is therefore, denied.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has tinnitus as a result of service.  The veteran 
claims that he was in the artillery in service and that he 
had bilateral hearing loss and tinnitus that have gotten 
progressively worse since service.  

A review of the record reveals that the veteran has been 
service-connected for bilateral hearing loss as a result of 
noise exposure in service.  These diagnostic findings were 
noted in a July 2003 VA examination.  In the same 
examination, the examiner found that the veteran's tinnitus 
was most likely due to cochlear pathology.  However, the 
examiner did not indicate the rationale for these findings 
and did not indicate what cochlear pathology caused the 
tinnitus, and whether it was related to service or related to 
the veteran's bilateral hearing loss.  It is important to 
present findings indicating the etiology of the veteran's 
tinnitus.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should give the veteran the 
opportunity to obtain statements from his 
physician indicating the etiology of his 
tinnitus.  

2.  Schedule the veteran for a VA 
audiology examination.  Send the claims 
folder to the physician for review; any 
report written by the physician should 
indicate that such a review was 
conducted.  All necessary testing should 
be done.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the veteran, and 
her or his professional expertise - as to 
whether it is at least as likely as not 
that any current tinnitus is related to 
the veteran's active duty service or his 
service-connected bilateral hearing loss.  
If the examiner indicates that the 
veteran has a cochlear pathology, he 
should indicate the etiology of such 
pathology, including findings as to 
whether there is a relationship to active 
service or to a service-connected 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
tinnitus.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


